DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to claims 1, & 3-17 have been fully considered and are persuasive.  The rejection and objections of amended claims 1, & 3-17 has been withdrawn. 
Allowable Subject Matter
Claims 1, & 3-17 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert S. Babayi (Registration No. 33,471) on Tuesday, May 31, 2022.

The application has been amended as follows: 
	In claim 15, line 16, following the words “second current” and preceding the word “and” remove the word “sensor,” and insert the words --  transformer, wherein the first current transformer and the second current transformer are connected in series,--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 3-14, and 16-17 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially that the first and second stage current sensing devices both including a first and second current transformer, and wherein the first and second current transformer are connected in series in combination with other limitations recited in the claimed invention.
Regarding claim 15 the prior art of record fails to teach either alone or in combination all of the limitations of claim 15, especially that the first and second stage current sensing devices both including a first and second current transformer, and wherein the first and second current transformer are connected in series in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
5/31/2022